DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 12, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no copy of the WO 2015092623 reference has been provided in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the “pressure support device” and the “patient interface device” in Fig. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both the “gas flow generator” and the “exhaust vent” in Fig. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“22” in Para. [32]
“24” in Para. [32]
“26” in Para. [33]
“30” in Para. [36]
“41” in Para. [44]
“43” in Para. [44]
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“10” in Fig. 1
“31” in Fig. 1
“33” in Fig. 1
The drawings are objected to because reference character “20” in Fig. 1 is directed to a conduit, but is described in Para. [32] as the patient.
The drawings are objected to because reference character “2” in Fig. 1 and reference character “50” in Fig. 3 both are underlined but are not placed within the corresponding structure.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pressure support system 12 being a two-limb system as described in the specification at Para. [34].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 3.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 reads “a patient interface device includes begins,” but is suggested to read --a patient interface device begins-- for grammatical correctness.


Claim Objections
Claims 4-10 and 12-14 are objected to because of the following informalities:
Claim 4 line 2 reads “for the patient comprises,” but is suggested to read --for the patient further comprises-- to conform to current US practice.  Claims 5-10, 12, and 13 each suffer from a similar deficiency.
Claim 6 line 3 reads “pulse oxsimetry,” but is suggested to read --pulse oximetry-- to correct a typographical mistake.
Claim 14 line 5 reads “a number of input devices,” but is suggested to read --at least one input device-- for numerical agreement.  As currently written, the claim could be read to include no input device.
Claim 14 line 8 reads “a number of sensors,” but is suggested to read --at least one sensor-- for numerical agreement.  As currently written, the claim could be read to include no input sensors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 8 recites the limitation “mask fitment,” which renders the claim unclear.  The term “fitment” is not an industry recognized term, and the common dictionary definition only is in reference to furniture (see attached NPL “Fitment - Merriam Webster Definition” provided herewith).
Regarding claim 2, lines 1-2 recite the limitation “a new patient interface device fitting,” which renders the claim unclear.  Claim 1, from which claim 2 depends, already recites a new patient interface device fitting in line 9.
Regarding claim 10, line 3 recites the limitation “the user,” which lacks antecedent basis in the claim.
Regarding claim 13, line 4 recites the limitation “the pressure generating device,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 
A review of the instant claims using the streamlined analysis is provided herein.
Regarding claim 1:
Step 1: The claim is directed to one of the four statutory categories; namely, a process.
Step 2a:
Prong 1: The claim is directed to an abstract idea without significantly more, namely a mental process.  The claim recites the limitations “comparing the current data to stored data, determining a change between the current data and the stored data indicative of a poor mask fitment.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The claim encompasses a person looking at data collected, comparing it to stored data, and forming a simple judgment.  Thus, the claim recites a mental process.
Prong 2: The claim is not integrated into a practical application.  The claim recites additional elements of “receiving current data regarding details of one or more of the patient and the delivery of the pressure support therapy,” and “providing an indication of a need for a new patient interface device fitting.”  The step of receiving current data is recited at a high level of generality (i.e. as a general means of gathering patient or therapy data for use in the comparing and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The providing an indication step is also recited at a high level of generality (i.e. as a general means of displaying the determination result from the determination step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The “pressure support device” merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose pressure support therapy environment.  
Step 2b: The additional elements in the claim amount to no more than insignificant extra-solution activity.  As disclosed in the specification, the “pressure support device” is a conventional pressure support device, such as commonly used in conventional CPAP or BiPAP systems (specification Para. [32]).  Further, MPEP § 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as is the case in the present application).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step and providing step are well-understood, routine, conventional activity is supported under Berkheimer.  Therefore, the claim is ineligible.
Regarding claim 2-4: for the sake of brevity, the Examiner is grouping similar dependent claims together.
Step 1
Step 2a:
Prong 1: The claims are directed to an abstract idea without significantly more, namely a method of organizing human behavior.  The claims recite the limitations “conducting a new patient interface device fitting,” “identifying a new patient interface device,” “providing the patient with a specification of the new patient interface device,” and “providing the patient with the new patient interface device.”  These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of these limitations manually.  For example, a doctor or healthcare provider can arrange or order a new device fitting, identify which mask is best for the individual patient, provide a manual to the patient, and order the mask for the patient.  Thus, the claim recites a method of organizing human activity.
Prong 2: The claims are not integrated into a practical application.  The claims do not recite any additional elements.
Step 2b: The claims do not recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claims are ineligible.
Regarding claim 5-13, for the sake of brevity, the Examiner is grouping similar dependent claims together.
Step 1: The claims are directed to one of the four statutory categories; namely, a process.
Step 2a:
Prong 1: The claims are directed to an abstract idea without significantly more, namely a mental process.  The claims recite the limitations “receiving details regarding a leak score,” “receiving details regarding therapy pressure,” “receiving details regarding one or more of weight, heart rate, blood pressure, pulse oximetry, glucose level, body 
Prong 2: The claim is not integrated into a practical application.  The step of receiving details is recited at a high level of generality (i.e. as a general means of gathering patient or therapy data for use in the comparing and determining steps of claim 1), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “communications device” merely describes how to generally “apply” the otherwise mental process in a generic or general purpose pressure support therapy environment.  The communications device is recited at a high level of generality and is merely automating the receiving step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2b: The additional elements in the claim amount to no more than insignificant extra-solution activity.  As disclosed in the specification, the “communications device” is a conventional wireless communications device, such as a smartphone or electronic table (specification Para. [50]).  Further, MPEP § 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as is the case in the present application).  Accordingly, a conclusion that the receiving steps and communication device are well-understood, routine, conventional activity is supported under Berkheimer.  Therefore, the claims are ineligible.
Regarding claim 14:
Step 1: The claim is directed to one of the four statutory categories; namely, a machine.
Step 2a:
Prong 1: The claim is directed to an abstract idea without significantly more, namely a mental process.  The claim recites the limitations “comparing the current data to stored data, determining a change between the current data and the stored data indicative of a poor mask fitment.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of “wherein the processing unit is programmed to.”  That is, other than reciting “wherein the processing unit is programmed to,” nothing in the claim elements precludes the steps from practically being performed in the mind.  The claim encompasses a person looking at data collected, comparing it to stored data, and forming a simple judgment.  Thus, the claim recites a mental process.
Prong 2: The claim is not integrated into a practical application.  The claim recites additional elements of “receiving current data regarding details of one or more of the patient and the delivery of the pressure support therapy,” and “providing an indication 
Step 2b: The additional elements in the claim amount to no more than insignificant extra-solution activity.  As disclosed in the specification, the “pressure support device” is a conventional pressure support device, such as commonly used in conventional CPAP or BiPAP systems (specification Para. [32]).  As disclosed in the specification, the “processing unit” is a convention controller, such as a microprocessor or microcontroller (specification Para. [31]).  Further, MPEP § 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step and providing step are well-understood, routine, conventional activity is supported under Berkheimer.  Therefore, the claim is ineligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 13-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2016178114 to Baiko et al (herein Baiko).
Regarding claim 1, Baiko discloses a method of improving delivery of a pressure support therapy provided by a pressure support device to a patient via a patient interface device 
Regarding claim 5, Baiko discloses wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding a leak score of the patient interface device (flow sensor 20 measures pressure in delivery conduit, which corresponds to leak flow at patient interface, Paras. [30] and [42]).
Regarding claim 6, Baiko discloses wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding therapy pressure provided during the pressure support therapy (leak flow is measured at patient interface based on flow rate at mask, Paras. [30] and [42]).
Regarding claim 13, Baiko discloses wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details of the pressure support therapy sent by a communications device which is part of the pressure generating device (pressure support system 2 includes a short range wireless communication 
Regarding claim 14, Baiko discloses a system for use in improving delivery of a pressure support therapy provided to a patient via a patient interface device (pressure support system 2 and patient interface 14, Fig. 1), the system comprising: a pressure support system having a pressure support device (pressure support system 2 with gas flow generator 6, Fig. 1); a processing unit (controller 22, Fig. 1); and a number of input devices (flow sensor 20, Fig. 1), wherein the processing unit is programmed to: receiving current data regarding details of one or more of the patient and the delivery of the pressure support therapy (flow sensor 20 measures flow of breathing gas in patient conduit, which is utilized to calculate flow of gas at patient, which in turn is used to calculate large leak minutes [LLM], Paras. [30] and [42], Fig. 1); comparing the current data to stored data (calculated LLM is compared to stored data at step 108, Para. [49], Fig. 7); determining a change between the current data and the stored data indicative of a poor mask fitment (step 108 determines if mask has degraded, based upon leak flow calculation, Para. [49], Fig. 7); and providing an indication of a need for a new patient interface device fitting (degradation monitor 52 provides an indication to the patient for a need to replace the mask, Para. [50], Fig. 7).
Regarding claim 15, Baiko discloses wherein the processing unit is a component of the pressure support device (controller 22 is located within pressure support system 2, Fig. 1).
Regarding claim 16, Baiko discloses wherein the processing unit is remotely located from the pressure support system (system 2 may communicate also communicate with an optional smart phone device for additional display/calculation function, Para. [51]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Baiko in view of US Pat. Pub. 2015/0306330 to Richard (herein Richard).
Regarding claim 2, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose the method further including conducting a new patient interface device fitting with the patient and identifying a new patient interface device for the patient.
However, Richard teaches a mask selection system (Figs. 1A-1B) including conducting a new patient interface device fitting with the patient (smartphone app takes a photo of the user’s face to identify new masks, Para. [0057], Fig. 1B) and identifying a new patient interface device for the patient (the app determines one or more new masks, with details, that fit the measurements taken from the photo, Para. [0058], the mask can be sent to the healthcare provider for order or can be ordered automatically, Para. [0062], Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baiko to include finding a new mask as taught by Richard in order to improve quality of sleep since “if the mask does not fit properly, is old or worn, or is just not right for the subject, it can leak air around the eyes and face which causes the subject to wake up and lose sleep” (Richard Para. [0024]).
Regarding claim 3, the now modified Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Baiko further discloses wherein identifying the new patient interface device for the patient comprises providing the patient with a specification of the new patient interface device (Richard after analyzing the photo, mask details are displayed to user for review and selection, Para. [0060]).
Regarding claim 4, the now modified Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Baiko further discloses wherein identifying the new patient interface device for the patient comprises providing the patient with the new patient interface device (after a mask is selected, the mask can be sent to the healthcare provider for order or can be ordered automatically, Para. [0062], Fig. 1B).
Regarding claim 9, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding changes in facial hair of the patient.
However, Richard teaches a mask selection system (Figs. 1A-1B) including wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding changes in facial hair of the patient (app takes account for presence or change of facial hair in the photo analysis, Para. [0024]).
Regarding claim 10, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose wherein receiving details regarding 
However, Richard teaches a mask selection system (Figs. 1A-1B) including wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details provided by the user in the form of responses to questions (app asks the user a series of questions as part of the mask determination algorithm at step 112, answers provided electronically within the app, Paras. [0043]-[0054], Figs. 1A-1B and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detail gathering of Baiko to include electronic surveys as taught by Richard in order to allow the mask user to tailor the mask fitment to their individual needs.
Regarding claim 11, the now modified Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Baiko further discloses wherein the responses to questions are provided electronically (Richard answers provided within the app, Paras. [0043]-[0054], Fig. 4).
Regarding claim 12, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding the patient in the form of images of the patient.
However, Richard teaches a mask selection system (Figs. 1A-1B) including wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding the patient in the form of images of the patient (the app directs the user to take a photo of their face for analysis, Para. [0057], Figs. 1B and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detail gathering of Baiko to include receiving images of the patient as taught by Richard in order to accurately fit a mask to a specific individual.

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Baiko in view of US Pat. Pub. 2016/0193437 to Bao et al (herein Bao).
Regarding claim 7, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding weight, heart rate, blood pressure, pulse oximetry, glucose level, body temperature, or recent activity of the patient.
However, Bao teaches respiratory control system (Fig. 1) including wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding (mobile computing device 205 asks questions to user regarding weight, Para. [0158]) or blood pressure (mobile computing device 205 may receive data from blood pressure measurement device, Para. [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Baiko to obtain biological information about the patient as taught by Bao in order to determine what external factors may be affecting the respiratory treatment in addition to mask fit.
Regarding claim 8, Baiko discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Baiko does not disclose wherein receiving details regarding 
However, Bao teaches respiratory control system (Fig. 1) including wherein receiving details regarding one or more of the patient and the delivery of the pressure support therapy comprises receiving details regarding sleepiness of the patient (mobile computing device 205 may include a camera 260 which is utilized to detect and monitor patient’s movement, to evaluate effectiveness of respiratory treatment, Para. [0138], Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detail gathering of Baiko to include patient movement analysis as taught by Bao in order to factor patient restlessness into overall treatment effectiveness and mask choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0015614 to Alahmadi recites a ventilation system with customization for the user.
US 2020/0261675 to Rehman et al, US 2017/0312463 to Chang et al, US 2013/0317765 to Rao et al, US 2010/0186741 to Aylsworth et al, US 2007/0144522 to Eger et al, and US 2013/0110416 to Hill each recite a respiratory system including automatic detection of leaks.
US 6,546,930 to Emerson and US 2013/0263857 to Ahmad et al each recite a ventilation system including adjustment of mask fit based upon leak detection.
US 2009/0199857 to Peake et al and US 6,240,921 to Brydon et al each recite a ventilation system with mask replacement reminders.
US 2010/0252037 to Wondka et al recites a ventilation system including adjusting mask fit for facial hair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785